DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered. Claims 1 and 4-7 remain pending. Claims 2-3 have been canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., (US20170373302 effectively filed 12/11/2014) hereinafter Hirose in view of Urano et al., (US20160301061,  hereinafter Urano. 
Regarding Claim 1, Hirose discloses a rectangular secondary cell (Hirose [0034]) comprising: a case “11” including a box shaped case main body “12” (Hirose [0034]), reading on a cell can, the case accommodating an electrode assembly “14” (Hirose [0035]), reading on a winding group since it is configured for example by winding strip shaped electrodes together (Hirose [0002]) and the main body “12” having an open end (Hirose [0034]), reading on an opening portion, and a lid “13” (Hirose [0034]) provided with external terminals “15”, “16” (Hirose [0035]) which supply and receive power to and from 

    PNG
    media_image1.png
    530
    772
    media_image1.png
    Greyscale

Annotated Hirose Fig. 5
Hirose further discloses the gasket “14” wherein an external shape of the interposed portion (Annotated Fig. 5 interposed portion) is smaller than an external shape of the lower surface of the external terminal “16” (Annotated Fig. 5) since the interposed portion has a smaller outer diameter than the outer diameter of bottom of nut “75” part of terminal “16” (Hirose [0049]), and the terminal “16” includes tubular shaft portion “72” (Hirose [0047]), or cylindrical, and is protruding into the case “12” (Hirose Fig. 5 “72”), and wherein the external shape of the interposed portion has a similarity relationship with an external shape of the shaft portion “72” (Hirose [0049], see also annotated Fig. 5 outer diameter of shaft portion “72” and inner diameter of interposed portion of “74” correspond to one another), wherein a lower surface of the flange portion is provided with an abutting surface abutting on the lid “13” (Hirose Annotated Fig. 5, abutting surface), wherein the abutting surface is located at a partially thickened portion of the flange portion (Hirose Annotated Fig. 5, thicker “interposed portion”), and wherein the abutting surface is coaxially arranged with the cylindrical portion (Hirose Annotated Fig. 5, abutting surface and cylindrical portion are both coaxially arranged about shaft portion “72” of terminal “16”) and an external shape of the abutting surface is smaller than the external shape of the lower surface (Hirose Annotated Fig. 5, outer diameter of abutting surface region is smaller than outer diameter of the external terminal “16”), and the external shape of the abutting surface corresponds to a cross section of the shaft portion, since they both have a circular cross section shape, and the abutting surface is arranged concentrically around the shaft portion “72”, they are considered to be corresponding (Hirose Annotated Fig. 5), and wherein, of the gasket, only the abutting surface of the lower surface of the flange portion and the cylindrical portion are in contact with the lid “13” (Hirose Annotated Fig. 5). Hirose further teaches the adjacent cell terminals can be connected via a bus bar connected to the terminal (Hirose [0042]).
Hirose does not disclose wherein the external terminal includes a terminal head formed in a rectangular shape, and wherein the external terminal is configured as a unitary body.
In a similar field of endeavor as it pertains to terminal structure for rectangular secondary batteries (Urano Abstract), Urano teaches a similar external terminal “61” (Urano [0042]) having a cylindrical shaft portion “62” (Urano [0074]) protruding in the cell can (Urano [0074], Fig. 4A) and a terminal head “61” formed in a flat rectangular shape (Urano [0073], Fig. 5), which corresponds to the external terminal head of Hirose (conductive nut “75” Hirose [0049]) to fix the battery (Urano [0045]) wherein the external terminal “61”, and connection portion “62” is integrally formed unitary body (Urano [0073]) which is the same as “configured as a unitary body”. In this configuration, the connection terminal “62” is able to integrally fix the terminal, lid, and conductive plate with insulating members in between without need for additional components (Urano [0075]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the external terminal of Hirose to be configured as a unitary body having a rectangular head as taught by Urano in order to integrally fix the components together, reducing the overall number of components.
Regarding Claim 4, Hirose discloses all of the claim limitations as set forth above. Hirose further discloses wherein, in the gasket, the external shape of the interposed portion is arranged to be equally distant in a radial direction from the external shape of the shaft portion “72” since it is arranged concentrically about an axis through the middle of the shaft portion (Hirose Annotated Fig. 5, interposed portion is centered radially about shaft portion “72”).

    PNG
    media_image1.png
    530
    772
    media_image1.png
    Greyscale

Annotated Hirose Fig. 5

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., (US20170373302 effectively filed 12/11/2014) hereinafter Hirose, in view of Urano et al., (US20160301061, cited with office action dated 05/30/2019) hereinafter Urano as applied to claim 1 above, and further in view of Tsunaki et al., (US20160254517) hereinafter Tsunaki.
Regarding Claims 6 and 7, Hirose discloses all of the claim limitations as set forth above. Hirose does not explicitly disclose wherein a surface of the lid opposed to the interposed portion is provided with a protrusion formed in an annular shape. 
In a similar field of endeavor as it pertains to terminals for rectangular secondary batteries (Tsunaki [0012]) Tsunaki teaches a similar battery terminal “115” having a cylindrical shaft portion “115a” (Tsunaki [0055]) electrically connected to the external terminal “105” and a similar gasket “169” fitted on a shaft portion “115a” of electrode terminal “115” (Tsunaki [0060] see also Fig. 5D), the lid “102” having two convex portions “102j” having a circumferential continuous shape around the shaft 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the annular protrusion portions taught by Tsunaki to the lid of Hirose opposite the interposed portion of the gasket in order to form a better seal between the gasket and the lid. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., (US20170373302 effectively filed 12/11/2014) hereinafter Hirose, in view of Urano et al., (US20160301061, cited with office action dated 05/30/2019) hereinafter Urano as applied to claim 1 above, and further in view of Ota (JP2010282848 cited on IDS dated 10/09/2017 see also machine translation filed with office action dated 11/29/2019) hereinafter Ota.
Regarding Claim 5, Hirose discloses all of the claim limitations as set forth above. Hirose does not explicitly teach an embodiment wherein the interposed portion is arranged on a recess provided in the lid. 
In a similar field of endeavor as it pertains to a rectangular secondary battery, (Ota [0004]) Ota teaches wherein the lid has a depression where the seal member is placed (See e.g. Fig. 1, there is a depression between the lid plate “20” and the gasket “70”) that is known in the art. Furthermore the skilled artisan understands that such a recess in the lid would decrease the overall height of the battery, thus saving space.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a depression in the lid to accommodate the gasket of Hirose in order to further minimize the footprint of the battery, thus saving space.

Response to Arguments
Applicant’s arguments filed 11/12/2020, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Hirose in view of Tsunaki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Hirose in view of Urano.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIRSTEN B TYSL/Examiner, Art Unit 1722                   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722